DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-25, 55, and 56 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious an attachment configured for use with a powered hammer to drive a rod into the ground, the attachment comprising: a body; a post defining a first axis and extending from the body, the post fixed to the body and immovable relative to the body; and a receiving portion in which the rod is receivable, the receiving portion defining a second axis that is parallel to the first axis, wherein the post is configured to be received within a chuck of the powered hammer to receive impacts directly from the powered hammer.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claims 55 and 56, the prior art taken alone or in combination fails to disclose or render obvious an attachment configured for use with a powered hammer to drive a rod into the ground, the attachment comprising: a body; an impact portion defining a first axis, the impact portion fixed to the body and immovable relative to the body, the impact portion configured to receive repeated impacts from the powered hammer; and a clamping portion in which the rod is receivable, the clamping portion defining a second axis that is parallel to the first axis, wherein the clamping portion includes a first jaw and a second jaw, wherein the second axis is defined between the first and second jaws, and wherein the second jaw is fixed to the body and the first jaw is moveable relative to the second jaw.
The combination of these limitations makes independent claims 55 and 56 allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731